NO 12-14-00139-CV

                                    IN THE TWELFTH COURT OF APPEALS

                                               TYLER, TEXAS

                                         JOHN KEVIN GARDNER

                                                APPELLANT


                                                    V.


                                         JULIA ELAINE GARDNER

                                                 APPELLEE




APPELLANT MOTION FOR CHANGE OF VENUE

TO THE HONORABLE JUSTICES OF SAID COURT:




COMES NOW, JOHN KEVIN GARDNER, Appellant would ask this court to grant a change of venue in this
case.



Appellant John Kevin Gardner also asks this court to grant a change of venue.

The facts will show that (and can be confirmed by this courts own website)
   1. This court refuses to dispose of this case in a timely manner.
   2. Appellant believes that this court has acted out of the ordinary time frame in this case as
      compared to all other similar cases (according to released orders/opinions on this courts
        website)
   3.   This appeal was filed on 5-30-2014
   4. This case (according to thiscourts own website) was "prescreened" on 1-6-2015 and was "ready
        to be set" on 12-22-2014.
   5. All briefs (appellant and appellee) were filed with this court in a timely manner and filed priorto
        12-23-2014

   6. Appellant does not believe that he can receive a fairtrial, order, or opinion in this case as long as
      this case is in Smith county Texas due to appellee's family ties and personal ties to law
      enforcement, judges, and other officials in Smith county Texas.
   7. The appellee's step father (Jack Ferguson) was friends with multiple judges, lawenforcement,
      and other officials in Smith county Texas due to his long history with the Texas D.P.S., Smith
      countysheriffs dept, and several political campaigns for offices inSmith countyTexas.
I pray that this court will grant me relief and grant a change of venue.



Respectfully submitted,
John Kevin Gardner
4550 Hwy 31 west, Tyler Tx. 75709
903-521-4381
                                              Certificate of service




As required by Texas rule of appellate procedure 6.3 and 9.5 (b), (d), (e), I certify that I have served this
document on all other parties which are listed below on 11-12-2014 as follows:



                                                 1 Joe Thigpen

                                                Attorney at law

                                               110 North College

                                                   Suite 1401

                                               Tyler Texas 75702

                                                 903-595-0998


                                              903-595-1299 (fax)

                                                       By

                                                      Personal delivery

                                          •           Mail

                                          •           Commercial delivery service
                                          C           Fax



                                    y&K k»;A~ aV-t-X^
                                                   Signature



                                                      Date